Brief Stricken and Order filed November 3, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00581-CR
                               NO. 14-15-00582-CR
                               NO. 14-15-00583-CR
                                   ____________

                      LUIS EDUARDO LARA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 405th District Court
                          Galveston County, Texas
         Trial Court Cause Nos. 14CR2148, 14CR2149, and 14CR2150

                                      ORDER
      Appellant’s original brief was stricken because it discloses the name of a child
victim of sexual assault under the age of 17. See Tex. Code Crim. Proc. art. 57.02(h);
Tex. R. App. P. 9.10(b). Appellant’s amended brief still discloses the names of child
victims of sexual assault under the age of 17. See id.

      Accordingly, the amended brief is STRICKEN. Appellant is ordered to file a
brief that complies with Tex. Code Crim. Proc. art. 57.02 and Tex. R. App. P. 9.10
by November 14, 2016.

                                 PER CURIAM




                                        2